         Case 2:21-cv-00069-JPW Document 5 Filed 02/17/21 Page 1 of 6




               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA
SCOTT LYNN BALLERING,                     :    Civil No. 2:21-CV-00069
                                          :
                Plaintiff,                :
                                          :
                v.                        :
                                          :
STATE OF UTAH ATTORNEY                    :
GENERAL, et al.,                          :
                                          :
                Defendants.               :    Judge Jennifer P. Wilson
                                MEMORANDUM
      This is a civil case in which Plaintiff Scott Lynn Ballering (“Ballering”)

brings claims against several government actors, private companies, and court

personnel arising from alleged wrongdoing during the sale of a property located in

Utah. For the reasons that follow, the case is dismissed for lack of subject matter

jurisdiction.

                       BACKGROUND AND PROCEDURAL HISTORY

      This case began on January 3, 2021, when Ballering, who is proceeding

without counsel, filed a complaint and an amended complaint, which appear to be

identical copies of the same document. (See Docs. 1–2.) The amended complaint

names as defendants the Attorney General for the State of Utah, the Insurance

Department of Utah’s Attorney General’s office, the Attorney General for the State

of Washington, the “Federal Department” of the Federal Bureau of Investigation



                                          1
         Case 2:21-cv-00069-JPW Document 5 Filed 02/17/21 Page 2 of 6




(“FBI”), the Southern Utah Title Company, and all judges and court employees of

the United States District Court for the Eastern District of Pennsylvania. (Doc. 2.)

      According to the allegations in the amended complaint, Ballering was

attempting to sell a house located in Hurricane, Utah when he discovered that the

house had not been built according to “National Building Codes.” (Id. at 3.) Upon

his discovery of this information, the prospective buyers of the house, the

Hendersons, “chose to cancel the purchase by using a form that was from the

Realtor Association of Utah.” (Id.) The form used by the Hendersons was

intended for use by professional realtors and was not intended for use in sales

conducted by homeowners, like the sale in question in this case. (Id.)

Additionally, the form “was not a cancellation form.” (Id.)

      Ballering alleges that the Hendersons never presented him with a

cancellation form and he “never signed the form.” (Id.) Nevertheless, the escrow

officer who was involved in the sale “provided the Henderson’s [sic] with the form

and then did activities like a Realtor would normal[ly] do,” which included

emailing the form to Ballering. (Id.) Ballering “confronted” the escrow officer

about her role in the sale, and the escrow officer said that she “was just helping”

the Hendersons. (Id.)

      Ballering reported the actions of the Hendersons and the escrow officer to

the Utah Attorney General’s office and the Insurance Department of the Utah
                                          2
         Case 2:21-cv-00069-JPW Document 5 Filed 02/17/21 Page 3 of 6




Attorney General’s office. (Id.) He additionally reported it to the FBI via an

online form and later in person in an FBI field office in Portland, Oregon. (Id.)

Upon receiving Ballering’s complaint, the Insurance Department solicited

affidavits from the Hendersons and the escrow officer, but not from Ballering.

(Id.) Ballering alleges that the signatures from him and the Hendersons “do not

match the signatures of other documents signed in the same period.” (Id.)

      After filing complaints with Utah law enforcement officers and the FBI,

Ballering also requested “assistance” from the Attorney General of Washington

State, as he was then residing in that state. (Id.) Days before Ballering was

scheduled to meet with the Washington Attorney General, however, the Attorney

General “abruptly canceled” the meeting. (Id.) Ballering speculates that the

meeting was canceled because the Washington Attorney General “is also a

Mormon.” (Id.) Ballering alleges that Defendant Southern Utah Title Company

was not registered to perform escrow work in Utah at the time of the sale of the

house. (Id.)

      In addition to suing the defendants located in Utah and Washington,

Ballering also names as defendants “all other judges and court employees” of the

Eastern District of Pennsylvania. (Id. at 1.) This claim is based on “[l]ack of

performance for judges that do not prosecute in their own courts or transfer cases

to other states for local prosecution & all court employees for not upholding the
                                          3
          Case 2:21-cv-00069-JPW Document 5 Filed 02/17/21 Page 4 of 6




laws of the land.”1 (Id.) Ballering also alleges the existence of “[a]n inept lazy

judge that closed the case without properly investigating the charges by simply

looking at the evidence or has personal interest to protect, or is guilty of the one or

more of the seven deadly sins or religious differences, sexual orientation

differences or philosophical differences or can not ask for assistance to download

the evidence or whatever the reason” and alleges “[d]iscrimination.” (Id. at 4.) By

way of remedies, Ballering seeks “100,000,000 in fines distributed between all

defendants” and a series of other punitive measures against the defendants. (Id.)

The case was assigned to the undersigned pursuant to a designation under 28

U.S.C. § 292(b).

                                          DISCUSSION

       A district court is continually obligated to review whether it has subject

matter jurisdiction and must raise subject matter jurisdiction issues sua sponte.

Fort Bend Cty., Tex. v. Davis, 587 U.S. __, 139 S. Ct. 1843, 1849 (2019). “If the

court determines at any time that it lacks subject-matter jurisdiction, the court must

dismiss the action.” Fed. R. Civ. P. 12(h)(3).




1
  This allegation appears to refer to two earlier cases in the Eastern District of Pennsylvania in
which Ballering also raised claims arising from the sale of the home in Hurricane, Utah, both of
which were transferred to the United States District Court for the District of Utah. See Ballering
v. State of Utah, No. 2:20-CV-06196 (E.D. Pa. Jan. 12, 2021); Ballering v. State of Utah Office
of Att’y Gen., No. 2:20-CV-06332 (E.D. Pa. Jan. 11, 2021).
                                                   4
         Case 2:21-cv-00069-JPW Document 5 Filed 02/17/21 Page 5 of 6




      A district court’s subject matter jurisdiction must be based on either federal

question jurisdiction or diversity jurisdiction. See 28 U.S.C. §§ 1331–32. A

district court has federal question jurisdiction over “all civil actions arising under

the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. A court

has diversity jurisdiction when the parties are citizens of different states and the

amount in controversy exceeds $75,000. 28 U.S.C. § 1332. Diversity between the

parties must be complete, which means that, “unless there is some other basis for

jurisdiction, ‘no plaintiff may be a citizen of the same state as any defendant.’”

Lincoln Benefit Life Co. v. AEI Life, LLC, 800 F.3d 99, 104 (3d Cir. 2015) (quoting

Zambelli Fireworks Mfg. Co. v. Wood, 592 F.3d 412, 419 (3d Cir. 2010)).

      The court does not have diversity jurisdiction in this case because Ballering

is a resident of the State of Washington and names the Attorney General of that

state as a defendant, see Doc. 1 at 1, thereby defeating complete diversity between

the parties. Accordingly, the court may only exercise subject matter jurisdiction if

federal question jurisdiction is present.

      Ballering alleges that federal question jurisdiction is present because of

Defendants’ “[f]ailure to properly investigate and enforce Copyright & Forgery

laws and failure to enforce NMLS license requirements for Southern Utah Title

Company,” but does not allege any facts to support these allegations. (See Doc. 1

at 2.) To the contrary, all of the claims in Ballering’s complaint appear to arise
                                            5
         Case 2:21-cv-00069-JPW Document 5 Filed 02/17/21 Page 6 of 6




from alleged wrongdoing during a real estate sale. (See id.) These claims may be

framed as breach of contract claims, quiet title claims, or tort claims, but however

they are framed, they are clearly state law claims over which the court may not

exercise federal question jurisdiction.

      The only claim that potentially raises a federal question is the claim against

the judges and employees of the Eastern District of Pennsylvania. That claim,

however, is wholly frivolous, and a frivolous claim against a federal judge is not

sufficient to confer federal question jurisdiction. See, e.g., Winslowet-Alps v.

Harris, 2020 WL 4719106 (S.D.N.Y. Aug. 13, 2020); Wiley v. Wilkins, 134 F.

Supp. 3d 308, 309–10 (D.D.C. 2015); see also Perry v. Merit Systems Protection

Board, 137 S. Ct. 1975, 1984 (2017) (noting that claims must be more than

“insubstantial or frivolous” to invoke federal question jurisdiction). Accordingly,

there is no basis for the court to exercise federal question jurisdiction, and this

court therefore does not have subject matter jurisdiction.

                                     CONCLUSION

      For the foregoing reasons, this case is dismissed for lack of subject matter

jurisdiction. An appropriate order follows.

                                          s/Jennifer P. Wilson
                                          JENNIFER P. WILSON
                                          United States District Court Judge
                                          Middle District of Pennsylvania
Dated: February 17, 2021
                                            6
